BY THE COURT.
Epitomized Opinion
First Publication of -this Opinion
Hoover sued the Willard Co. in Franklin Common Pleas. He alleged that when coming out of the Willard Co. store in Columbus he was thrown to the sidewalk by his crutch going through a hole in the covering of the area way in front of the store room, and received a.shock which loosened an old fracture, and that he sustained other injuries. The evidence disclosed that Hoover placed his crutch in a hole in a grating of the sidewalk from which the bull’s 'eye had previously come out. The jury returned a verdict for $800. The company contended that the evidence disclosed negligence on Hoover’s part. In affirming the judgment, the Court of Appeals held:
1. “The question of negligence or contributory negligence of Hoover was submitted to the jury with the result that the jury found in favor of Hoover. This was a question for the jury, and und'er the state of the record we think the finding of the jury in this r-espect is not against the manifest weight of the evidence. We find .no error in the admission or rejection of evidence.”